ACCEPTED
                                                                                                 03-14-00737-CV
                                                                                                         7610382
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           10/30/2015 8:35:29 AM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                  No. 03-14-00737-CV

                       In the Third Court of Appeals     FILED IN
                                                  3rd COURT OF APPEALS
                              Austin, Texas            AUSTIN, TEXAS
                                                  10/30/2015 8:35:29 AM
                 ____________________________________JEFFREY D. KYLE
                                                           Clerk
                            CHASE CARMEN HUNTER
                                                  Appellant,
                                       v.
                              DAVID MATTAX AND
                    THE TEXAS DEPARTMENT OF INSURANCE
                                                  Appellees.
                  ____________________________________________

                    On Appeal from the 250th Judicial District Court
                            Cause No. D-1-GN-13-001957
                                 Travis County, Texas
                  ____________________________________________

         APPELLEES’ RESPONSE TO APPELLANT’S OPPOSITION
             TO APPELLEES’ RESPONSE TO APPELLANT’S
       EMERGENCY MOTION FOR CLARIFICATION OF THE RECORD
             ____________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

       David Mattax and the Texas Department of Insurance, (“Appellees”), hereby file

their Response to Appellant’s Opposition to Appellees’ Response to Appellant’s

Emergency Motion for Clarification of the Record.

                                             I.

       In Appellant’s Opposition to Appellees’ Response to Appellant’s Emergency

Motion for Clarification of the Record, Appellant clarifies that the relief that she seeks in

Appellant’s Emergency Motion for Clarification of the Record is a copy of the appellate

record for her review. Appellees agree that Appellant, who is acting as her own attorney,
is entitled, upon request to this Court, to a copy of the appellate record. Appellants have no

objection to this Court providing Appellant an electronic copy of the appellate record at no

cost, as provided by the local practices of this Court. 1


                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         CHARLES E. ROY
                                         First Assistant Attorney General

                                         JAMES E. DAVIS
                                         Deputy Attorney General for Civil Litigation

                                         LESLI G. GINN
                                         Division Chief
                                         Financial Litigation and Charitable Trusts Division


                                            /s/ Cynthia A. Morales
                                         Cynthia A. Morales
                                         Assistant Attorney General
                                         Texas State Bar No. 14417420
                                         Financial Litigation and Charitable Trusts Division
                                         P.O. Box 12548
                                         Austin, Texas 78711-2548
                                         (512) 475-4470 Phone
                                         (512) 477-2348 Fax
                                         cynthia.morales@texasattorneygeneral.gov
                                         Counsel for Appellees




1
    See http://www.txcourts.gov/3rdcoa/practice-before-the-court.aspx#checking-out-record (No. 43).


                                                    2
                          CERTIFICATE OF SERVICE

      I hereby certify that on October 30, 2015, the above and foregoing Appellees’
Response to Appellant’s Objection to Appellee’s Response to Appellant’s Emergency
Motion for Clarification of the Record was filed and served via e-service on:

      Chase Carmen Hunter
      340 S. Lemon Avenue #9039
      Walnut, CA 91789
      chase_hunter@yahoo.com

                                  /s/ Cynthia A. Morales
                               Cynthia A. Morales
                               Assistant Attorney General




                                         3